Citation Nr: 9907452	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-29 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the appellant timely applied for waiver of recovery 
of an overpayment of Improved Death Pension benefits in the 
amount of $4,190.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from September 1953 
to June 1956; he died on February [redacted], 1989.  The 
appellant is his widow.  

This matter arises from an April 1997 decision rendered by 
the Department of Veterans Affairs (VA) Committee on Waivers 
and Compromises (COWC) at the St. Paul, Minnesota, Regional 
Office (RO).  Therein, it was held that the appellant had not 
timely applied for waiver of recovery of an overpayment of 
Improved Death Pension benefits in the amount of $4,190.  
Following compliance with the procedural requirements set 
forth at 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.  


FINDINGS OF FACT

1.  The appellant was paid Improved Death Pension benefits 
totaling $4,190 for the period beginning July 1, 1992, and 
ending April 30, 1993; her pension rate was based upon her 
report that she had not received income from any source.

2.  In May 1993, the RO learned that the appellant had been 
receiving Social Security benefits since late 1991.  Because 
her income exceeded the applicable maximum income limitation, 
her pension benefits were terminated retroactively effective 
July 1, 1992; the overpayment at issue ensued.

3.  By letter dated April 8, 1994, the appellant was notified 
of the pension overpayment of $4,190, and was informed of her 
right to request a waiver of the debt within 180 days of that 
letter.

4.  The appellant's request for waiver of recovery of the 
overpayment of Improved Death Pension benefits was received 
in April 1997.


CONCLUSION OF LAW

The appellant's request for waiver of recovery of the 
overpayment of Improved Death Pension benefits in the amount 
of $4,190 was not timely received.  38 U.S.C.A. §§ 5107, 5302 
(West 1991); 38 C.F.R. § 1.963 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant was awarded Improved Death Pension benefits 
beginning March 1, 1989.  She received the maximum benefit 
payable based upon her annual report that she had no other 
income.  She continued to report that she had no income until 
May 1993.  

In May 1993, the appellant reported that she had begun 
receiving Social Security disability benefits in the amount 
of $500 monthly.  The RO confirmed that the appellant began 
receiving Social Security benefits during the latter part of 
1991.  Based upon this information, the RO determined that 
the appellant's entitlement to Improved Death Pension 
benefits terminated July 1, 1992.  Action was taken to 
terminate her pension retroactively, and an overpayment of 
$4,190 was created as a result.  The appellant was informed 
of this overpayment, of her right to request waiver of its 
recovery, and that such a request had to be submitted within 
180 days of the date of that notice.  The date of the VA 
letter was April 8, 1994.


The appellant first applied for waiver of recovery of the 
overpayment at issue in April 1997.  In conjunction with her 
waiver request, she contended that circumstances beyond her 
control had prevented her from submitting her waiver request 
sooner.  She explained that she had suffered a stroke during 
1991 which necessitated a right frontal craniotomy soon 
thereafter.  She asked that the time constraints governing 
waiver requests be waived in her case because of this.  

An application for waiver of recovery of an overpayment of 
any monetary benefit will be considered only if received 
within 180 days following the date of notice of indebtedness 
by VA to the debtor.  The Secretary shall include in the 
notification to the payee a statement of the right of the 
payee to submit an application for a waiver under this 
subsection and a description of the procedures for submitting 
the application.  38 U.S.C.A. § 5302(a).  In the instant 
case, the RO properly notified the appellant of the 
overpayment at issue, of her appellate rights, and of the 
time constraints regarding her right to request such a waiver 
by letter dated in April 1994.  The appellant did not submit 
her waiver request until approximately three years later.  
This is well in excess of the 180-day time limit set by law.  
As such, the Board cannot grant the appellant the benefit 
sought on appeal.  Essentially, the appellant asks for 
equitable relief.  The Board does not have the authority to 
grant the appellant's request in this regard; the authority 
to grant equitable relief rests in the Secretary of Veterans 
Affairs.  See 38 U.S.C.A. § 503 (West 1991).  


ORDER

Because the appellant's request for waiver of recovery of an 
overpayment of 

Improved Death Pension benefits in the amount of $4,190 was 
not timely submitted, the appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

